Citation Nr: 0710997	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-06 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than April 16, 2001 
for the grant of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.  Separation documents reflect the veteran was 
awarded the Combat Infantryman Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in January 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge in January 2007.  A transcript of the hearing has 
been made and is associated with the claims file.


FINDINGS OF FACT

1.  In April 2001, the veteran filed a claim for a higher 
evaluation for his service-connected PTSD.  The claim was 
received on April 16, 2001.

2.  In January 2002, the RO granted a 100 percent evaluation 
for the service-connected PTSD and assigned an effective date 
of April 16, 2001, the date the veteran's claim was received.

3.  In August 2003, the veteran filed the current claim for 
an earlier effective date.

4.  The veteran's free-standing claim for an earlier 
effective date is barred as a matter of law.




CONCLUSION OF LAW

The claim for an effective date earlier than April 16, 2001, 
for the assignment of a 100 percent disability rating for 
PTSD lacks legal merit and entitlement under the law and must 
be denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.400, 20.200, 20.201, 20.202, 
20.302, 20.1100, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a veteran files 
a claim for compensation with VA, and the claim is 
disallowed, he has the right to appeal that denial to the 
Board.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.  If the veteran does not perfect an appeal, 
however, the rating decision becomes final.  See 38 C.F.R. §§ 
20.302(a), 20.1103.    

In this case, the January 2002 rating decision that assigned 
a 100 percent disability rating for PTSD effective from April 
16, 2001, became final when the veteran did not file an 
appeal within the time provided by statute after he received 
notice of that decision later in January 2002.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In August 2003, eight months after the January 2002 rating 
decision became final, the veteran filed a claim for an 
earlier effective date.  However, the finality of the January 
2002 decision can only be overcome in two ways - by a request 
for a revision based on CUE or by a claim to reopen based on 
new and material evidence.  Because the veteran did not 
assert a claim of CUE in the January 2002 rating decision or 
assert a claim based on new and material evidence, his 
challenge to the effective date of the assignment of a 100 
percent rating for PTSD is barred.  See Rudd v. Nicholson, 20 
Vet. App. 296 (2006) (free-standing claim for earlier 
effective dates vitiates the rule of finality).  

Accordingly, the Board finds that the veteran's free-standing 
claim for an earlier effective date for the assignment of a 
100 percent rating must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the Board should deny 
the claim on the ground of lack of legal merit).  

The Veterans Claims Assistance Act of 2000 (VCAA), prescribes 
VA duties to advise a claimant of the evidence needed to 
substantiate a claim and to help a claimant obtain that 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA duties are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  

As to the earlier effective date claim, the claim must be 
denied as a matter of law due to the finality of the January 
2002 rating decision which assigned a 100 percent rating for 
PTSD effective from April 16, 2001.  As such, the VCAA is not 
applicable.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the Board should deny 
the claim on the ground of lack of legal merit).  Therefore, 
further discussion of the VCAA is not warranted.


ORDER

An effective date earlier than April 16, 2001 for the grant 
of a 100 percent evaluation for PTSD is denied.



____________________________________________
L.A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


